DETAILED ACTION
Remarks
Applicant’s amendment and response dated 7/17/2022 has been provided in response to the 4/26/2022 Office Action which rejected claims 1, 2, 4-9, 11-16, 18-20, wherein claims 1, 5, 6, 8, 12, 13, 15, 16 and 19 have been amended and claims 7, 14, and 20 have been cancelled. Thus, claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 remain pending in this application and have been fully considered by the examiner.
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  
“the at least one device “ in claims 4, 11, and 18 lacks proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov et al (US Patent Application Publication 2016/0210131 A1, Vangelov hereinafter) in view of Lancioni et al (US Patent Application Publication 2018/0285088 A1, Lancioni hereinafter) and Hrabak et al (US Patent Application Publication 2018/0368030 A1, Hrabak hereinafter)
As to claim 1, Vangelov teaches a method, comprising: 
receiving, by a memory (e.g. persistent storage 7) on a transport (e.g. vehicle 31), a first portion of a software update sent from a server  used to update a component of the transport (see Fig, 4, 403 and associated text. e.g. [0068] - the vehicle can begin downloading the control update from the server 210 through the network 61; the vehicle tracks the place in the download where it has last received a complete part of the control update, e.g., a data packet. A data packet is one packet of data being sent from the server 210 and includes part of the control update and [0092] - The source of the control update includes a server that is remote from the vehicle that receives the update and a communication channel to the vehicle, e.g., wireless communication that transmits the control update to the vehicle), 

Although Vangelov teaches a mobile device operated by a transport occupant (e.g. portable device 53, see Fig.1 and associated text, e.g. [0055] The portable device 53 can be removed from the vehicle, e.g., carried to and away from the vehicle by the user), receiving a second portion of the software update (see Fig.4: 409, 411 and associated text e.g. [0072]), Vangelov does not specifically teach the mobile device moving outside the transport within a communication range of the transport or receiving, by the memory, the second portion of the software update from the mobile device used to update the component, combining, by a processor on the transport, the first and second portions of the software update, and performing, by the processor on the transport, the software update based on the combined first and second portions of the software update.

In an analogous art of updating a device, however, Lancioni teaches a mobile device moving outside the transport within a communication range of the transport (e.g. device B, see Fig.1 and associated text e.g. [0036] -firmware of a vehicle may be updated while the vehicle is being driven, using an opportunistic peer-to-peer networking connection. As used herein, "opportunistic" means that the peer-to-peer connection is a temporary ad hoc connection that is made when one device is within range of another device with a similar ad hoc peer-to-peer networking capability, [0037] - Although described in terms of a vehicle, the techniques are not limited to vehicles, but may be used by any type of mobile device, including mobile phones or any other type of mobile device that may be carried or transported from place to place) and receiving, by the memory, a second portion of a software update from the mobile device used to update a component (See e.g. [0044] - if Car C has an over-the-air (OTA) network connection the Internet and is downloading a patch directly from an update server (not shown in FIG. 1), Car C can also download some blocks from the other near-by vehicles Cars A, B, or D as described above, thus accelerating the patch process and reducing resources consumption (e.g., OTA network load),  [0061] - When a near-by device B (or any other nearby device) receives the update-transfer request, if device B has at least one of the requested blocks, a byte stream transfer 290 is started from device B to device A. This process is repeated between device A and other devices C, D, etc. until all the blocks of the update are completely transferred, combining, by a processor on the transport, first and second portions of the software update (see e.g. [0063] - Once device A obtains all the blocks of the update, device A may run whatever procedure has been defined on device A for applying or installing the updates and performing, by the processor on the transport, the software update based on the combined first and second portions of the software update (See e.g. [0063] - The installation or application of the update may occur at any appropriate moment according to device A's operational rules. In one embodiment, updates are applied immediately).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vangelov to incorporate/implement the limitations as taught by Lancioni in order to provide a faster and more secure method of updating software of diverse devices.

Vangelov in view of Lancioni does not specifically teach receiving, by the transport, a wireless signal by the mobile device, transmitting, by the transport, a wireless response signal to the mobile device indicating receipt of the wireless signal, or receiving responsive to transmitting the wireless response signal. 

In an analogous art of wireless communication, however, Hrabak teaches receiving, by a transport (See e.g. vehicle 12), a wireless signal by the mobile device (See [0003]- receiving a wireless signal from a personal mobile device at the vehicle, wherein the wireless signal is received using a first short-range wireless communication (SRWC) technology), transmitting, by the transport, a wireless response signal to the mobile device indicating receipt of the wireless signal (See e.g. [0009]- wherein the wireless signal is received at a NFC module installed in the vehicle, [0010] wherein the NFC module is connected to the wireless communications device, and wherein the NFC module sends information included in or associated with the received wireless signal, and [0011] wherein the connection handover further comprises sending a response message to the personal mobile device from the NFC module and receiving responsive to transmitting the wireless response signal (e.g. receiving messages, see e.g. [0040] - Once a connection is established between the wireless communications device 30 and the personal mobile device, such as mobile device 90, wireless messages may be sent between the vehicle and the personal mobile device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vangelov in view of Lancioni to incorporate/implement the limitations as taught by Hrabak in order to provide a more efficient method /system of managing wireless communication connections at a vehicle.

As to claim 2, Lancioni further teaches validating the software update comprising the first and second portions (See e.g. [0062] - each block of the byte stream may contain a digital signature or other information that can be used by device A to verify that each of the blocks received are valid update blocks and correspond to the desired update version).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vangelov to incorporate/implement the limitations as taught by Lancioni in order to provide a faster and more secure method of updating software of diverse devices.

As to claim 4, Lancioni further teaches wherein in response to receiving the second portion from the at least one device and prior to performing the software update (see e.g. [0061] and [0063]), the method comprising verifying, by the processor, an association between the first and second portions (See e.g. [0062] - each block of the byte stream may contain a digital signature or other information that can be used by device A to verify that each of the blocks received are valid update blocks and correspond to the desired update version).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vangelov to incorporate/implement the limitations as taught by Lancioni in order to provide a faster and more secure method of updating software of diverse devices.

As to claim 5, Vangelov also teaches displaying, by the transport, a notification of a completion of the software update (See e.g. [0089] - the update management application 216 may present the message prompt 402 to the user via the display 4 to inform the user of the installation of software updates 206 to the vehicle 31) and providing, by the transport, the notification of the completion of the software update (See e.g. [0081] - the update application 216 may be configured to provide status information to the mobile device and proxy application 218 indicating what software updates 206 or portions of software updates 206 have been downloaded to the vehicle 1 and [0089] - the update management application 216 notifies the user of the completed update).

As to claim 8, the limitations of claim 8 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
As to claim 9, the limitations of claim 9 are substantially similar to the limitations of
claim 2, and therefore, is rejected for the reasons stated above.
As to claim 11, the limitations of claim 11 are substantially similar to the limitations of
claim 4, and therefore, is rejected for the reasons stated above.
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
As to claim 16, the limitations of claim 11 are substantially similar to the limitations of
Claims 2 and 5, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 4, and therefore, is rejected for the reasons stated above.

8.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov in view of Lancioni and Hrabak, as applied to claims 1, 8 and 15 above, and further in view of Parry et al (US Patent Application Publication 2015/0082297 A1).
As to claims 6, 13 and 19, Vangelov in view of Lancioni and Hrabak does not specifically teach wherein the second portion comprises a link to another portion of the software update, or accessing, by the transport, the link and downloading the another portion of the software update from a location identified by the link.
In an analogous art of updating software, however, Parry teaches wherein the second portion (e.g. update file 80) comprises a link to another portion of the software update (see Fig.7 and associated text, e.g. [0046] -  the single manifest update file 80 includes a plurality of different update file locations 82 of a plurality of different update files, which may be stored at several of the update servers 26, 28 and the CDN servers 30, 32, 34 or are otherwise available via the network 12), accessing, by the transport (See e.g. Fig.1, 16 and associated text), the link and downloading the another portion of the software update from a location identified by the link (See e.g. [0055] - After the FUMO has been configured with file location data and any metadata, a command, at 114, can be sent from the server 26, 28 to the mobile device 16 to begin downloading of update files and [0057] - As the conditions permit, the mobile device 16 requests, at 118, update files from the various different update file locations indicated by the FUMO. As discussed elsewhere herein, such update files may be indicated by a package URL node 52, 58, by the contents of a single manifest update file 80 (which may be indicated by a package URL node 52, 58), by custom nodes 64, 66 of the FUMO, of by some combination of these. Update files are then downloaded, at 120, from the different hosting servers 26-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vangelov in view of Lancioni and Hrabak to incorporate/implement the limitations as taught by Parry in order to provide a more efficient and cost effective way of updating software/firmware of mobile devices.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of
claim 6, and therefore, is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 6, and therefore, is rejected for the reasons stated above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/spe, art unit 2192/2194